COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION TO MODIFY THE STYLE

Cause number and style:         Cause No. 01–13–00509–CV; Jose Luis
                                Cardenas d/b/a J & S Body Shop v. Betty Wilson
                                and Jeffery Wilson

Date motion filed:              March 26, 2014

Party filing motion:            Jose Luis Cardenas d/b/a J & S Body Shop


       There being no objection, it is ordered that appellant Jose Luis Cardenas’s
motion to modify the style of the case is granted. Appellant Jose Luis Cardenas
style is changed to “Jose Luis Cardenas d/b/a J&S Body Shop”.



Judge’s signature: /s/ Jane Bland
                    Acting individually

Panel consists of: Chief Justice Radack and Justices Bland and Huddle.


Date: April 15, 2014